BELCHER, Judge.
*387The conviction is for driving while intoxicated, on a plea of not guilty before the court without a jury; the punishment, 10 days in jail and a fine of $150.
The state’s witness Brown testified that he saw only one person in a car that passed him at a high rate of speed on a public highway and in a short distance struck the left rear of a car it overtook, and then stopped in a ditch; and that he immediately went to the car in the ditch. At the trial, he identified the appellant as the only person he saw in the car in the ditch, and testified that to get out of the car on the left side a person would have had to go through a window. He further stated that two officers helped appellant from the car, and he expressed the opinion that appellant was intoxicated.
W. A. Davis testified that a car struck the left rear of the car in which he was riding, then passed his car on the left and in about three blocks stopped in a ditch; and that he immediately went to the car in the ditch. While testifying, the witness Davis identified the appellant as the only person in the car stopped in the ditch, and stated that when the car passed him there was only one person in it.
Officer Ashby testified that when he arrived the appellant, with his eyes closed, was slumped over the steering wheel; that he was the' only person in the car, and he helped him out after he moved to the right side; and that appellant’s breath was heavy with alcohol, and that he was intoxicated.
Testifying in his own behalf, the appellant said that he was not driving the car but was riding between two companions in the front seat, one of whom was driving. These two companions testified that appellant was not driving, but that one of them was. He called other witnesses whose testimony corroborated his own and that of his companions. But, several of them testified that the appellant was intoxicated.
There are no formal bills of exception in the record, and no brief has been filed by the appellant.
The evidence is sufficient to sustain the conviction, and no error appearing, the judgment is affirmed.
Opinion approved by the Court.